Citation Nr: 1450829	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-14 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to an initial compensable rating for hepatitis B.

3.  Entitlement to an initial compensable rating for plantar fasciitis of the right foot.

4.  Entitlement to a 10 percent rating for multiple non-compensable disabilities.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1979 to September 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of June 2011 and March 2013 rating decisions of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The issue of entitlement to service connection for major depressive disorder has been recharacterized as service connection of a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issue of entitlement to service connection for a psychiatric disorder is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.   During the pendency of the appeal, hepatitis B has been nonsymptomatic.

2.  During the pendency of the appeal, plantar fasciitis of the right foot has manifested by pain on manipulation and use equating to moderate disability; severe or pronounced disability has not been shown.

3.  During the pendency of the appeal, an initial compensable rating for plantar fasciitis of the right foot has been in effect.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for hepatitis B have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7345 (2014).

2.  The criteria for an initial 10 percent rating, but no higher, for plantar fasciitis of the right foot have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2014).

3.  The criteria for a 10 percent rating based upon multiple, noncompensable, service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.324 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The appeal of the rating claims arises from the Veteran's disagreement with the rating following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required. 

The Veteran's service treatment records and VA treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

VA examinations were conducted in May 2011, October 2012, March 2013, and April 2013, in connection with the hepatitis B and right foot plantar fasciitis claims.   The record does not reflect that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4) (2014); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  


Hepatitis B

The Veteran seeks an initial compensable rating for hepatitis B, which is currently rated under 38 C.F.R. § 4.114, Diagnostic code 7345 (2014), which is for evaluating "chronic liver disease," including hepatitis B.

Under Diagnostic Code 7345, a noncompensable rating is warranted when hepatitis B is nonsymptomatic.  A 10 percent rating is warranted for intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  A 20 percent rating is warranted for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40 percent rating is warranted for daily fatigue, malaise, and anorexia with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent rating is assigned for daily fatigue, malaise, and anorexia with substantial weight loss (or other indication of malnutrition) and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  A 100 percent rating is warranted for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right quadrant pain).  38 C.F.R. § 4.114.

Following the rating criteria, Note (3) indicates that hepatitis B infection must be confirmed by serologic testing in order to evaluate it under Diagnostic Code 7345.

In September 1980, the Veteran was diagnosed with hepatitis B during service.  A September 1992 separation examination shows a history of hepatitis B in 1980.

After service, in 2002, the Veteran was separately diagnosed with hepatitis C.  In March 2011, the Veteran reported that joint pain and fatigue due to hepatitis C.  

On VA examination in May 2011, the Veteran reported that hepatitis B had not been active since service and laboratory testing confirmed that the Veteran's hepatitis B was inactive.

In June 2011, service connection for hepatitis B was granted.

In October 2011, the Veteran's treating nurse practitioner reported that his hepatitis C and depression cause fatigue and lack of motivation.

On VA examination in October 2012, the Veteran reported daily fatigue and intermittent nausea and arthralgia, which the examiner attributed to hepatitis C.  The examiner noted that laboratory testing shows no evidence of active hepatitis.

In November 2012, service connection for hepatitis C was denied, so that variation of hepatitis is not presently service connected.

The Board finds that the lay or medical evidence, namely laboratory testing, of record indicates that hepatitis B has been inactive, and thus, nonsymptomatic during the pendency of the appeal.  As such symptoms of the Veteran's nonservice-connected hepatitis C and depression, namely fatigue, may not be attributed to hepatitis B.  Here the competent medical expert evidence has clearly delineated the symptoms attributable to nonservice-connected hepatitis C and those (or the absenece of symptoms) attributable to service-connected hepatitis B.  Cf. Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability).  Here, there is no reasonable doubt as to which hepatitis the Veteran's symptoms are attributable.  Thus, as a noncompensable rating is warranted when hepatitis B is nonsymptomatic, a compensable rating is not warranted during any period since the award for service connection.  38 C.F.R. § 4.114, Diagnostic code 7345.

In sum, the preponderance of the evidence is against the claim for an initial compensable rating for hepatitis B; there is no doubt to be resolved; and an increased rating is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Plantar Fasciitis

The Veteran seeks an initial compensable rating for right plantar fasciitis of the right foot, which is currently rated under 38 C.F.R. § 4.72, Diagnostic Code 5284 (2014).  That diagnostic code is for "other foot injuries."

In March 2011, the Veteran reported foot pain and that he walks with a limp.  He also asserted that his job performance suffers because he is not aggressive and outgoing because of the pain.  

On VA foot examination in May 2011, the Veteran reported pain in the plantar arch while standing and walking.  Physical examination revealed tenderness at the heel and plantar arch; however, the Veteran did not walk with a limp.  Range of motion testing revealed no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight-bearing.

In October 2011, the Veteran's primary care provider noted that the Veteran bikes 15-20 miles on most days and is in very good shape, frequently walking 18 holes of golf.  In October 2012, the Veteran's primary care provider noted that the Veteran walks without hesitation or loss of balance.

On VA foot examination in March 2013, the Veteran reported, occasional "cramps" in the feet with prolonged standing and that he regularly wears orthotics for foot discomfort.  The Veteran reported a history of hallux valgus, but there was no evidence of hallux valgus on physical examination.  X-rays revealed small calcaneal bone spurs consistent with plantar fasciitis.  The examiner diagnosed plantar fasciitis, asymptomatic, and opined that the Veteran's foot disability does not interfere with his ability to work.  

On VA ankle examination in April 2013, the examiner explained that hallux valgus, noted on the March 2013 VA examination, is unrelated to plantar fasciitis.  Range of motion testing revealed full range of motion with no evidence of functional loss or limitation, including on repetitive-use testing.  There was no right foot or ankle disability.

Based on this evidence, the Board finds that the Veteran's plantar fasciitis of the right foot has been manifested by pain on manipulation and use.  These symptoms have been continuously shown by the evidence since the award of service connection.  The Board concludes that this level of disability more closely approximates moderate disability rather than mild disability.  See 38 C.F.R. § 4.7 (2014).  A moderate level of disability as analogous to pes planus warrants a 10 percent rating under Diagnostic Code 5276. 

The Board finds that rating the Veteran's plantar fasciitis as analogous to pes planus is the most appropriate manner in which to rate the disability.  Plantar fasciitis is not expressly listed in the Rating Schedule pertaining to rating the feet.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276 to 5284.  However, the Veteran's foot pain is best encompassed by Diagnostic Code 5276 for pes planus as the criteria includes "pain on manipulation and use."  Additionally, VA's Compensation Service issued a Bulletin in July 2013 indicating that plantar fasciitis should be rated as analogous to pes planus.  The Bulletin explains that the most common symptom seen with plantar fasciitis is heel pain, which is consistent with the criteria for moderate disability.  The Bulletin is persuasive in explaining why plantar fasciitis should be evaluated as analogous to pes planus.  Thus, the Board does not find that any other diagnostic code for rating the feet is applicable to this issue, including Diagnostic Code 5284 for "other foot injuries," as the Veteran's plantar fasciitis did not arise from an injury to the feet.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

Accordingly, the Board concludes that an initial 10 percent rating is warranted for the Veteran's plantar fasciitis based on moderate disability.  Staged ratings are not warranted for this claim.  An even higher initial rating is not warranted at any point during the pendency of the appeal as the evidence does not show that the Veteran's plantar fasciitis of the right foot has resulted in severe or pronounced disability.  Other than heel pain, the symptomatology warranting a higher rating has not been shown.  The VA examination reports, VA treatment records, and the Veteran's lay statements do not show that the plantar fasciitis has been manifested by marked deformity, accentuated pain on manipulation or use, indication of swelling on use, characteristic callosities, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, or no improvement from orthopedic shoes or appliances.  Moreover, the effects of painful motion and other factors are not for consideration because plantar fasciitis does not encompass motion of a joint.  See 38 C.F.R. §§ 4.40, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  Consequently, the preponderance of the evidence is against an even higher initial rating than 10 percent for plantar fasciitis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Multiple Non-compensable Service-connected Disabilities

The Veteran seeks a 10 percent rating for multiple noncompensable disabilities.  

Whenever a veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the rating schedule, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324 (2014). 

The provisions of 38 C.F.R. § 3.324 are predicated on the existence solely of noncompensable service-connected disabilities.  As such, once a compensable rating for any service-connected disability has been awarded, the applicability of 38 C.F.R. § 3.324 is rendered moot.  See Butts, 5 Vet. App. at 541.

In March 2013, the RO denied this claim with consideration of the Veteran's service-connected hepatitis B, right foot plantar fasciitis, and right heel scar, all of which were noncompensably disabling.  Disability ratings for hepatitis B and plantar fasciitis were effective March 8, 2011, and the disability rating for the scar was effective December 10, 2012.  As this decision grants an initial compensable rating for plantar fasciitis, the Veteran will have been in receipt of a compensable rating during the pendency of the appeal.  Thus, the issue of entitlement to 10 percent rating for multiple non-compensable disabilities is moot.  Id.

Extraschedular Consideration

The Veteran's service-connected hepatitis B is nonsymptomatic.  The rating criteria explicitly describe the Veteran's disability level and these symptoms; the assigned schedular rating for the service-connected is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2014).  Additionally, the Veteran's service-connected plantar fasciitis of the right foot results in occasional pain and the use of orthotics.  The rating criteria reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular rating for the service-connected plantar fasciitis is adequate; and referral for extraschedular consideration is not required.  Id.  Furthermore, the Board does not find that this evidence reflects that there is an exceptional circumstance in the Veteran's case even when the disabilities are considered in the aggregate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

TDIU

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims (Court) held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability. 

In the present case, there is no indication in the record that reasonably raises a claim of entitlement to a TDIU.  The Veteran has made no contentions whatsoever, and the record includes no evidence, indicating that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  In fact, as noted above, the Veteran has been employed throughout the pendency of the appeal.  Thus, the Board finds that a claim for entitlement to a TDIU is not raised by the record and is not before the Board at this time.


ORDER

An initial compensable rating for hepatitis B is denied.

An initial 10 percent rating, but no higher, for plantar fasciitis of the right foot is granted, subject to the laws and regulations governing the payment of monetary awards.

A 10 percent rating for multiple non-compensable disabilities is denied.


REMAND

The Veteran seeks service connection for a psychiatric disorder, which he relates to his service in Operation Desert Storm.  See Statement (Mar. 2011).  VA treatment records show current diagnoses of depression, generalized anxiety, and possible posttraumatic stress disorder (PTSD).  See, e.g., VA Mental Health (Jul. 11, 2011).  

The evidence of record suggests that the Veteran's current psychiatric disorder may be related to service.  However, the evidence of record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Thus, a remand for a VA examination and medical opinion is necessary.

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric examination by an appropriate professional.  The examiner must review the entire claims file, to include all electronic files.   The examiner is to diagnose any current psychiatric disorder.  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) any current psychiatric disorder is related to any event or disorder during active military service.  The examination report must include a complete rationale for all opinions expressed.

2.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


